Case 2:16-cv-00927-BRM-JSA Document 112 Filed 07/21/21 Page 1 of 2 PageID: 2454




 RIKER, DANZIG, SCHERER, HYLAND & PERRETTI LLP
 Edwin F. Chociey, Jr., Attorney ID #014811993
 Headquarters Plaza
 One Speedwell Avenue
 Morristown, NJ 07962-1981
 (973) 538-0800
 echociey@riker.com

 Attorneys for Defendants
 State of New Jersey Department of Corrections,
 Major Gerard Caldarise and Lieutenant Bernard Wille


 MARTHA HICKS,
                                                    UNITED STATES DISTRICT COURT
                                                    DISTRICT OF NEW JERSEY
                  Plaintiff,

 v.                                                 Civil Action No. 16-927(BRM)(JSA)
 STATE OF NEW JERSEY DEPARTMENT OF                  Hon. Brian R. Martinotti, U.S.D.J.
 CORRECTIONS; MAJOR GERALD                          Hon. Jessica S. Allen, U.S.M.J.
 CALDARISE; LIEUTENANT BERNARD
 WILLIE,
                                                           STIPULATION OF DISMISSAL
                                                                WITH PREJUDICE
                  Defendants.


        IT IS HEREBY STIPULATED, pursuant to Fed. R. Civ. P. 41(a)(1), by and between

 plaintiff and defendants, that this action is dismissed with prejudice and without costs, expenses

 or attorneys’ fees to any party.

 Karpf, Karpf & Cerutti, P.C.
 Attorneys for Plaintiff


 By:_____s/Andrew R. Olcese________
           Andrew R. Olcese

 Dated: July 21, 2021
Case 2:16-cv-00927-BRM-JSA Document 112 Filed 07/21/21 Page 2 of 2 PageID: 2455




 Riker Danzig Scherer Hyland & Perretti LLP
 Attorneys for Defendants


 By:____________________________
         Edwin F. Chociey, Jr.

 Dated: July 21, 2021
 5291575v1




                                              2
